internal_revenue_service department of the treasury index number washington dc person to contact number release date telephone number refer reply to cc dom p si plr-111760-99 date date legend x country d1 d2 this responds to the letter dated date and subsequent correspondence submitted on behalf of x requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election under sec_301_7701-3 to be disregarded as an entity separate from its owner for federal tax purposes facts x was formed under country law on d1 x has a single owner that has limited_liability x intended to file an election to be classified as a disregarded_entity effective d1 due to an administrative oversight however x’s accountant did not file the election until on or about d2 law and analysis sec_301_7701-3t a of the temporary regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this section sec_301_7701-3t a further provides that an eligible_entity with a single owner can elect to be classified as an entity that is disregarded as an entity separate from its owner cc dom p si plr-111760-99 sec_301_7701-3 provides default classifications for eligible entities that do not make an election to elect to be classified other than as provided in sec_301 b an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election can be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusions based solely on the facts submitted and representations made we conclude that x has satisfied the requirements of sec_301_9100-3 as a result x is granted an extension of time to elect to be disregarded as an entity separate from its owner for federal tax purposes the election filed on or about d2 is deemed timely filed to be effective d1 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent being sent to your authorized representatives pursuant to the power_of_attorney on file with this office copies of this ruling are sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
